DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. The arguments, related to the amended parts of the independent claims, are addressed in the rejection below.

Claim Objections
4.	Claims 16, 19, 24 and 27 objected to because of the following informalities:  
“N :2: 2” and “N :2: 100” in claims 16, 19 and 27 need to be changed to “N ≥ 2” and “N ≥ 100”.
“(10, 10.1)” in claim 19
The limitations “the modified non-diffraction-limited beam (10, 10.1) contains N primary maxima, where N :2: 2, and the N primary maxima are present along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam,” and “wherein the modified non-diffraction-limited beam contains N primary maxima, where N :2: 2, and the N primary maxima are present along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam” in claim 19 are the same.
It is unclear if claim 24 is a dependent claim or independent claim. The expression “according to any one of claim 1” should be removed or corrected to show that the claim is a dependent claim.  It is treated as an independent claim.
“for generating a light sheet for light sheet microscopy,” and “in particular for generating a light sheet for light sheet microscopy” in the preamble of claim 27 are similar expressions. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims teach beam shaping assembly for generating a light sheet for light sheet microscopy where N ≥ 2; in addition, the claims also teach to generate the light sheet, N ≥ 100.  The claims state two conditions with two different N values for the same purpose, which is generating the light sheet.  Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 16-23 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Vasilyeu et al. (“Generating superpositions of higher-order Bessel beams”) in view of Betzig et al. (US 2013/0286181) hereinafter “Betzig”.
As per claim 16, Vasilyeu discloses a beam shaping assembly for generating a light sheet for light sheet microscopy, comprising 
an apparatus for generating a collimated radiation (figs. 2 and 5): 
containing in the beam path of the collimated radiation: a diffraction apparatus, arranged in a space domain (a ring slit aperture; figs. 2 and 5) and set up to generate a non-diffraction-limited beam (i.e. Bessel beam; figs. 1 and 5), 
wherein either the diffraction apparatus is designed to carry out a collecting function for Fourier transformation and mapping of the non-difraction-limited beam into a frequency domain or a collecting optical unit is provided downstream of the diffraction apparatus and contains at least one collecting optical element and is embodied to Fourier transform and map the non-diffraction-limited beam into a frequency domain (L3, L4); 
a modification apparatus is provided to convert the non-diffraction-limited beam in the frequency domain into a modified non-diffraction-limited beam (fig. 2; liquid crystal on silicon device used for imparting the azimuthal phase variation on the field was a spatial light modulator (SLM)), 
wherein either the modification apparatus is embodied to carry out a further collecting function for inverse Fourier transforming the modified non-diffraction-limited 
However, Vasilyeu does not explicitly disclose the modified non-diffraction-limited beam contains N primary maxima, where N ≥ 2, and the N primary maxima are present along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam,
wherein to generate the light sheet, the number N of primary maxima along the straight line perpendicular to the direction of propagation of the modified non-diffraction limited beam is N ≥ 100,
In the same field of endeavor, Betzig discloses the modified non-diffraction-limited beam contains N primary maxima, where N ≥ 2, and the N primary maxima are present along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam (see figs. 15A, 18B; paragraphs 0085 and 0019),
wherein to generate the light sheet, the number N of primary maxima along the straight line perpendicular to the direction of propagation of the modified non-diffraction limited beam is N ≥ 100 (paragraph 0115),
Vasilyeu and Betzig are in the same field of endeavor and both teaches all the claimed elements; therefore, it would have been obvious for one having skill in the art 
However, Vasilyeu or Betzig do not explicitly disclose a stop, likewise arranged in the frequency domain, for covering half a pupil. 
In the same field of endeavor, Villiger discloses a stop, likewise arranged in the frequency domain, for covering half a pupil (paragraph [0032], A filter according to this definition may be an amplitude mask in the fourier plane of a lens or a lens combination, preferentially in the aperture or a pupil plane, blocking by obstruction all spatial frequencies up to a so-called cut-off frequency and allowing a free space propagation for light field contributions beyond that said cut-off frequency; paragraph [0053]).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Vasilyeu in view of Villiger, by implementing a filter in the fourier plan, in order to improve the optical system and suppressing direct sample reflection (Villiger; paragraph [0001]).
As per claim 17, Vasilyeu discloses a diffraction apparatus containing a ring stop, an axicon or a spatial light modulator (SLM) (a ring slit aperture; figs. 2 and 5).
As per claim 18, Vasilyeu and Betzig disclose a modification apparatus containing a phase element in which a phase function is encoded for generating a modified non-diffraction-limited beam  having N primary maxima (Vasilyeu: fig. 2 and 3, phase patterns applied to the liquid crystal display of the SLM) along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam (as taught by Betzig: 
As per claim 19, arguments analogous to those applied for claim 16 are applicable for claim 19.
As per claim 20, Vasilyeu discloses wherein the non-diffraction-limited beam is a Bessel beam or a Mathieu beam (Bessel beam depicted in figs. 1 and 5).
As per claim 21, Vasilyeu discloses wherein the apparatus for generating collimated radiation comprises a laser module containing a laser source (laser source as shown in fig. 2).
As per claim 22, Vasilyeu discloses means for illuminating the diffraction apparatus (fig. 1, illuminating the ring slit aperture with a beam.  Section 3, A HeNe laser was expanded through a 15 × telescope before illuminating a suitable ring slit aperture). 
 As per claim 23, arguments analogous to those applied for the part of claim 16 rejected by Villiger are applicable for claim 23.
As per claim 27, Vasilyeu discloses method of beam shaping for generating a light sheet for light sheet microscopy, in particular for generating a light sheet for light sheet microscopy, said method comprising: 

Fourier transforming the non-diffraction-limited beam into a frequency domain (fig. 5, the fourier transforming lens transforms the beams generated after passing the ring slit aperture into a frequency domain) and determining the intensity distribution (images shown in fig. 5), 
determining the intensity distribution of the modified non-diffraction-limited beam in the frequency domain by calculating the spectrum of the modified non-diffraction-limited beam in the frequency domain taking account of the number of primary maxima N (intensity distribution shown in the images of figs. 5 and 6 captured at intervals along the propagation of the modified beam, wherein the intensity profile contains the amount of energy occurs along the field’s propagation, which means spectrum, see the last paragraph in page 23393),
determining a phase function of the modified non-diffraction-limited beam in the frequency domain, generating a modified non-diffraction-limited beam by using the phase function in a modification apparatus situated in the frequency domain (phase pattern applied to the liquid crystal display of the SLM to generate the Bessel beam, see fig. 3). 
generating the light sheet by means of a scanner for scanning the modified non- diffraction-limited beam (fig. 2, the generated beam is captured by CCD camera and converted into image),

wherein the modified non-diffraction-limited beam is scanned parallel to the straight line along which the primary maxima N, where N ≥ 2, are formed and perpendicular to the direction of propagation, or by virtue of the number N of primary maxima along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam being N ≥ 100,
In the same field of endeavor, Betzig discloses primary maxima N along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam, where N ≥ 2, and also the spacing thereof (see figs. 15A, 18B; paragraphs 0085 and 0019),
wherein the modified non-diffraction-limited beam is scanned parallel to the straight line along which the primary maxima N, where N ≥ 2, are formed and perpendicular to the direction of propagation, or by virtue of the number N of primary maxima along a straight line perpendicular to the direction of propagation of the modified non-diffraction-limited beam being N ≥ 100 (paragraph 0115),
Vasilyeu and Betzig are in the same field of endeavor and both teaches all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, which is the generation of an array Bessel beam; in addition, to reduce the influence of the side lobes in the angular Bessel-beams (Betzig; paragraph 0085).
However, Vasilyeu or Betzig do not explicitly disclose a stop, likewise arranged in the frequency domain, for covering half a pupil. 
In the same field of endeavor, Villiger discloses a stop, likewise arranged in the frequency domain, for covering half a pupil (paragraph [0032], A filter according to this definition may be an amplitude mask in the fourier plane of a lens or a lens combination, preferentially in the aperture or a pupil plane, blocking by obstruction all spatial frequencies up to a so-called cut-off frequency and allowing a free space propagation for light field contributions beyond that said cut-off frequency; paragraph [0053]).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Vasilyeu in view of Villiger, by implementing a filter in the fourier plan, in order to improve the optical system and suppressing direct sample reflection (Villiger; paragraph [0001]).

10.	Claims 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Betzig (US 2011/0304723) in view of Vasilyeu et al. (“Generating superpositions of higher-order Bessel beams”).
As per claim 24, Betzig discloses an assembly for light sheet microscopy (fig. 5), comprising:
a sample plane for arranging a sample (fig. 5; paragraph [0057], sample plane 516), and 

However, Betzig does not explicitly disclose an illumination apparatus which contains a beam shaping assembly according to any one of claim 1 for illuminating a strip of the sample and for exciting a fluorescence radiation in this strip of the sample.
In analogous art, Vasilyeu discloses an illumination apparatus which contains a beam shaping assembly according to any one of claim 1 for illuminating a strip of the sample and for exciting a fluorescence radiation in this strip of the sample (see fig. 5 and paragraph [0015] of Betzig). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Betzig, by using the beam shaping assembly of Vasilyeu as an illumination system in order to illuminate the sample with a higher-order Bessel beams so that the generated fields can have zero orbital angular momentum (Vasilyeu; Abstract).
As per claim 25, Betzig discloses the detection apparatus of which contains a stop for a confocal detection (paragraph [0072]). 

26 rejected under 35 U.S.C. 103 as being unpatentable over Betzig (US 2011/0304723) in view of Vasilyeu et al. (“Generating superpositions of higher-order Bessel beams”) in further view of Hillman (US 2016/0327779).
As per claim 26, Vasilyeu and Betzig disclose assembly for light sheet microscopy according to claim 25; however, Vasilyeu or Betzig do not explicitly disclose wherein the stop is in the form of a rolling shutter on the sensor.
In an analogous art, Hillman discloses wherein the stop is in the form of a rolling shutter on the sensor (paragraphs [0303] and [0308]).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Vasilyeu and Betzig, by using a rolling shutter on the sensor, as taught by Hillman, in order to improve optical sectioning and resolution (Hillman; paragraph [0308]).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482